IN THE SUPREME COURT OF THE STATE OF KANSAS

                                    Bar Docket No. 18949

                         In the Matter of BRANDY LEEANN SUTTON,
                                         Respondent.

                                ORDER OF DISBARMENT


       In a letter signed November 12, 2021, respondent Brandy Leeann Sutton, an
attorney admitted to practice law in the state of Kansas, voluntarily surrendered her
license to practice law in Kansas, pursuant to Supreme Court Rule 230 (2021 Kan. S. Ct.
R. 284).


       At the time of her voluntary surrender, Sutton's law license had been suspended
since December 1, 2017. In re Sutton, 307 Kan. 95, 405 P.3d 1205 (2017). Sutton also
had two complaints from former clients pending against her for violations of Kansas
Rules of Professional Conduct 1.15 (2021 Kan. S. Ct. R. 366) (safekeeping property), 5.5
(2021 Kan. S. Ct. R. 406) (unauthorized practice of law), and 8.4 (2021 Kan. S. Ct. R.
426) (misconduct).


       This court finds that the surrender of Sutton's license should be accepted and that
Sutton should be disbarred.


       IT IS THEREFORE ORDERED that Brandy Leeann Sutton is disbarred from the
practice of law in Kansas, and her license and privilege to practice law are revoked.


       IT IS FURTHER ORDERED that the Office of Judicial Administration strike the name
of Brandy Leeann Sutton from the roll of attorneys licensed to practice law in Kansas
effective the date of this order.
       IT IS FURTHER ORDERED that any pending board proceeding or case terminates
effective the date of this order, but the Disciplinary Administrator may direct an
investigator to complete a pending investigation to preserve evidence.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to Sutton, and that Sutton forthwith shall comply
with Supreme Court Rule 231 (2021 Kan. S. Ct. R. 286).


       Dated this 27th day of December 2021.